Citation Nr: 0313644	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  96-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
intervertebral disc syndrome.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Reeves Jones, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for a rating in excess of 20 
percent for his intervertebral disc syndrome of the low back.  
He responded with a timely Notice of Disagreement, and was 
sent a Statement of the Case.  He then filed a timely 
substantive appeal, perfecting his appeal of this issue.  

In a February 1996 rating decision, the veteran was denied a 
total disability rating based on individual unemployability.  
He perfected an appeal of this decision, and this issue has 
been merged into the veteran's prior pending appeal.  

This appeal was remanded by the Board in October 1997, June 
1998, and September 2000.  It has now been returned to the 
Board.  The issue of entitlement to a total disability rating 
based on individual unemployability will be discussed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Prior to September 23, 2002, credible medical evidence 
indicates the veteran's intervertebral disc syndrome was 
characterized by recurring episodes of low back pain, with 
only intermittent relief, resulting in severe impairment.  

3.  Subsequent to September 23, 2002, credible medical 
evidence indicates the veteran's intervertebral disc syndrome 
results in incapacitating episodes lasting a total of six or 
more weeks.  



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for the veteran's 
intervertebral disc syndrome for the period prior to 
September 23, 2002, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5285-95 (2002).  

2.  The criteria for a 60 percent rating for the veteran's 
intervertebral disc syndrome for the period subsequent to 
September 23, 2002, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5285-95 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 1996 
Statement of the Case, the various Supplemental Statements of 
the Case, and March 2001 RO letters to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Jackson, MS, and, 
these records were obtained by the RO.  Private medical 
treatment records have also been obtained from J. Frenz, 
M.D., and L.F. Alexander, M.D.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA orthopedic examinations in 
conjunction with his claim.  In correspondence received by 
the Board in May 2003, the veteran wrote that he was 
"waiving (his) due process at the local VARO in order to 
save time and ask that (the Board) adjudicate (his) claim.  
For these reasons, his appeal is ready to be considered on 
the merits.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's low back disability is currently rated under 
Diagnostic Code 5293, for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for the evaluation 
of intervertebral disc syndrome were changed.  When a law or 
regulations change during the pendency of a veteran's appeal, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  In this case, the RO has considered the veteran's 
claim for a higher evaluation for under both the former and 
the revised schedular criteria; hence, there is no prejudice 
to the veteran in the Board doing likewise.  

Under the prior version of Diagnostic Code 5293, a 20 percent 
rating was assigned for moderate impairment, with recurring 
attacks.  A 40 percent rating was awarded for severe 
impairment resulting from recurring attacks with only 
intermittent relief.  Finally, a 60 percent rating was 
awarded for pronounced impairment, characterized by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

Under the revised criteria, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 provides that intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrants an 
evaluation of 40 percent.  An evaluation of 60 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A Note provides that, for purpose of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The medical record reveals that the veteran has received 
extensive treatment for his low back disability, from both 
private and VA providers.  Highlights of his treatment 
records will be discussed as appropriate.  

Considering first the criteria in effect prior to September 
23, 2002, the preponderance of the evidence supports an 
increased rating, to 40 percent.  When the veteran initiated 
his claim, he reported chronic low back pain, with pain 
radiating into his lower extremities.  He also reported 
numbness of the lower extremities such that he could not 
stand for longer than 15 minutes.  In support of his claim, 
the veteran submitted a September 1995 private MRI report 
that revealed a large paracentral disc protrusion of the 
lumbosacral spine, resulting in spinal stenosis and nerve 
root impingement.  Disc degeneration and bulging of the 
lumbosacral spine was also noted.  

VA medical examination was also afforded the veteran in 
November 1994, December 1995, March 1998, October 1998, 
November 1999, January 2001, and October 2002.  On each 
occasion, he reported low back pain, increasing with use.  
Beginning in the late 1990's, he also began reporting 
weakness, pain, and numbness in the lower extremities.  He 
also changed from full- to part-time employment, allegedly as 
a result of his intervertebral disc syndrome.  On his most 
recent examination of October 2002, he reported 20-25 
episodes of back pain per year, each requiring from one to 
several days of rest.  In light of 38 C.F.R. §§ 4.3 and 4.7, 
the Board finds that a 40 percent rating under the prior 
version of Diagnostic Code 5293 is warranted.  

While the evidence supports an increased rating to 40 
percent, it does not support a higher increased rating.  When 
the veteran was examined in November 1994, reflexes and 
sensation were within normal limits, and he was able to heel 
walk and slowly squat and rise again.  No history of low back 
surgery was noted.  He had forward flexion to 50º and 
extension to 10º.  Straight leg raising revealed a non-
radicular type of pain with raising of the right leg.  X-rays 
of the lumbosacral spine were negative for fracture or 
dislocation.  Vertebral body height and disc spaces were 
adequate.  

On VA examination in December 1995, the veteran again 
reported pain with radiation into the left leg.  Numbness 
involving the entire left leg was also reported.  On 
objective examination, no spasm or tenderness of the low back 
was noted.  He had forward flexion to 55º and extension to 
20º.  Increased pain with motion was also reported.  Straight 
leg raising tests were negative for radicular pain.  Reflexes 
and sensation of the lower extremities were within normal 
limits.  The September 1995 MRI examination, as noted, 
revealed a large paracentral disc protrusion of the 
lumbosacral spine, resulting in spinal stenosis and nerve 
root impingement.  

In April 1998, the veteran underwent private evaluation of 
his low back disability by J.A. Frenz, M.D.  He reported an 
inability to perform common household tasks secondary to low 
back pain.  On physical examination, he weighed 260 pounds, 
and his weight "represent[ed] a mechanical and weight 
disadvantage to low back mechanics."  Range of motion 
testing revealed extension and flexion to 60-70% of normal, 
and lateral bending and rotation to 80% of normal.  Straight 
leg raising tests were negative bilaterally up to 80º.  
Sensation was normal in both lower extremities, but deep 
tendon reflexes were diminished behind the right knee.  

A second private medical examination performed in April 1998 
was conducted by L.F. Alexander, M.D.  Intermittent low back 
pain, especially with prolonged standing and/or walking, was 
reported by the veteran.  Physical examination revealed some 
pain and tenderness of the low back, with limitation of 
motion.  Neurological evaluation revealed 5/5 strength in all 
muscle groups, and his reflexes were somewhat hyperactive at 
the knees.  Sensation was normal.  His capillary refills and 
other reflexes were all good.  Symptomatic spinal stenosis 
was diagnosed.  

On VA examination in October 1998, the veteran again reported 
intermittent low back pain, with radiation of the pain into 
his left leg.  The examiner reviewed the veteran's prior 
medical records, and noted that his original injury involved 
only the soft tissue of the low back, with no fracture or 
dislocation of the spine.  On objective examination, the 
veteran was negative for tenderness of the paraspinal muscles 
or spinous processes.  Forward flexion was limited to 5º, 
extension to 10º, and lateral bending to 20º bilaterally.  No 
muscle spasm was noted on examination.  Straight leg raising 
tests revealed pain at 50º, with no sciatica.  Deep tendon 
reflexes were active and equal in the knees and ankles.  
Sensation was also within normal limits in the lower 
extremities.  No motor weakness or muscular atrophy was 
detected.  X-rays of the lumbosacral spine revealed some 
narrowing of the lower thoracic disc, with osteophytes, 
typical for the veteran's age.  Some narrowing at L1-2 was 
also noted, with osteophytes.  His lumbosacral spine was 
otherwise without abnormality.  

On another private examination in January 1999, the veteran 
had 2+ deep tendon reflexes and straight leg raising tests 
were negative.  Forward flexion was to 50º, and extension was 
limited to 20º.  He underwent a lumbar myelogram to evaluate 
his low back disability.  Bulging of the discs of the 
lumbosacral spine was noted on several levels.  

A follow-up November 1999 VA orthopedic examination revealed 
that the veteran's weight had increased to 278 pounds.  He 
walked with a slight stoop, but without the assistance of a 
can or other device.  Slight tenderness of the paraspinous 
muscles was also noted.  Range of motion testing revealed 
forward flexion to 55º, and extension to 10º.  Straight leg 
raising was negative bilaterally.  No evidence of muscle 
atrophy or sensory deficits in the lower extremities was 
observed.  Muscle strength was 3/5 in both legs.  Spinal 
stenosis secondary to degenerative disc disease with 
associated neurogenic claudation was diagnosed.  

VA personnel next examined the veteran in January 2001.  He 
was noted to walk with short, slow steps.  Forward flexion 
was to 10º, extension was to 10º, and lateral bending was to 
15º bilaterally.  No paraspinous muscle tenderness was noted.  
Deep tendon reflexes were active and equal.  Left knee 
reflexes were active, but right knee reflexes were 
hypoactive.  He could heel and toe walk, and squat and rise 
without assistance.  No motor deficit or sensory weakness was 
noted in either lower extremity.  X-rays of the lumbosacral 
spine revealed narrowing of several discs.  No fractures, 
dislocations, or destructive lesions were noted.  

According to an October 2002 VA medical examination report, 
the veteran experiences 20-25 episodes of low back pain 
incapacitating enough to require bed rest.  These episodes 
last from one to several days.  Objective examination 
revealed reflexes of 1+ in the right knee and absent in the 
left knee.  Ankle jerk was 1+ on the left and absent on the 
right.  He could stand on his heels and toes, and could 
squat.  Forward flexion was limited to 30º, and extension was 
limited to 10º.  No motor loss or numbness of either lower 
extremity was noted.  

After reviewing the complete medical record, the Board 
concludes the preponderance of the evidence is against a 60 
percent rating for the veteran's low back disability under 
the prior version of Diagnostic Code 5293.  He has generally 
been without demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings sufficient to suggest pronounced 
impairment.  Therefore, a 60 percent rating under the prior 
version of Diagnostic Code 5293 is not warranted.  

The Board has considered whether evaluation under any other 
Diagnostic Code could result in an evaluation greater than 40 
percent.  In the absence of evidence of, or disability 
comparable to, a fractured vertebra (Diagnostic Code 5285), 
or ankylosis of the lumbosacral spine (Diagnostic Code 5286), 
however, there is no basis for evaluation under any other 
potentially applicable diagnostic code providing for a higher 
evaluation.  An increased rating under 38 C.F.R. §§ 4.40, 
4.45, or the holding in DeLuca is not warranted where the 
veteran is already receiving the maximum available rating for 
limitation of motion.  

As is noted above, the veteran's claim must also be 
considered under the revised criteria for Diagnostic Code 
5293; however, these criteria may not be applied prior to 
September 23, 2002, the effective date of the revision.  See 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Under the revised criteria, a 60 percent rating may be 
awarded for intervertebral disc syndrome resulting in 
incapacitating episodes six or more weeks in duration.  
According to the veteran's statements, he has had numerous 
episodes of incapacitating low back pain, including over an 
extended period in March and April 2002, which required bed 
rest.  These episodes exceed six weeks in cumulative length, 
based on his accounts and VA treatment records.  Therefore, 
and in light of 38 C.F.R. §§ 4.3 and 4.7, a 60 percent rating 
for the veteran's intervertebral disc syndrome is warranted, 
effective from September 23, 2002, the effective date of the 
rating revision.  As this represents the maximum schedular 
rating for intervertebral disc syndrome, the Board need not 
consider a higher schedular rating.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's intervertebral disc syndrome has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran has been able to maintain 
employment, albeit on a part time basis, since the initiation 
of this appeal.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the Board finds sufficient evidence to award 
an increased rating to 40 percent for the veteran's 
intervertebral disc syndrome under the prior version of 
Diagnostic Code 5293.  Additionally, the evidence supports an 
award of a 60 percent schedular rating, and no higher, under 
Diagnostic Code 5293, as revised effective September 23, 
2002.  In reaching this conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  As a 
preponderance of the evidence is against the award of a 
rating in excess of 60 percent, or in excess of 40 percent 
prior to September 23, 2002, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a 40 percent rating for the veteran's 
intervertebral disc syndrome is granted for the period prior 
to September 23, 2002.  

Entitlement to a 60 percent rating for the veteran's 
intervertebral disc syndrome is granted, effective September 
23, 2002.  


REMAND

The veteran also seeks a total disability rating based on 
individual unemployability.  Total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2002).  If the 
veteran's service-connected disability or disabilities do not 
equal the percentage requirements of § 4.16(a), § 4.16(b) 
provides that veterans may have their cases submitted to the 
Director, Compensation and Pension Service, for extra-
schedular consideration if the RO determines that they are 
unemployable by reason of their service connected 
disabilities.  

At the time this appeal was presented to the Board, the 
veteran did not did not meet the basic requirements of 
38 C.F.R. § 4.16(a); however, due to the Board's award of an 
increased rating of a 60 percent rating for his 
intervertebral disc syndrome, he now has at least one 
service-connected disability rated at 60 percent or higher.  
38 C.F.R. § 4.16(a) (2002).  Thus, the issue of entitlement 
to a total disability rating based on individual 
unemployability must be remanded to the RO for 
reconsideration in light of the Board's decision above.  See 
Bernard v. Brown, 4 Vet. App. 384 (2000).  

In light of the above, this claim is REMANDED for the 
following additional development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159(2002).  
Specifically, the RO should issue the 
veteran a notice letter under the 
Veterans Claims Assistance Act of 2000 
(VCAA) with regard to his claim for total 
disability rating based on individual 
unemployability.  He should be informed 
that he has one year from the date of the 
letter to respond, and that his appeal 
will not be adjudicated prior to that 
date unless he informs the RO that he has 
no additional evidence to submit or 
waives the one year response period.  

2.  After review of the record, the RO 
should again consider the veteran's claim 
for a total disability rating based on 
individual unemployability in light of 
the increased disability evaluation 
assigned the veteran's back disability.  
If deemed appropriate, the RO is free to 
obtain additional evidence regarding the 
veteran's employability.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

